DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word “means” is improperly used.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3, 5, 26, 27, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 2-3, the phrase “a first layer substantially has: a mechanical strength according to “Standard ISO 1421 — met. 1” is considered to be indefinite. The applicant has identified a method of determining the tensile strength of a material but has not recited the tensile strength value for the first layer calculated by this method.  Similarly, claim 30 is indefinite, seethe phrase “Standard ISO 1421 — met. 1” in line 3
In claim 5 lines 6-7 “fastness to light > 6” is considered to be indefinite.  It is unclear what greater than 6 is, no standard for obtaining a fastness to light value is provided in the claim just a standalone numerical value 6.  Similarly, claim 32 is indefinite, see the phrase “fastness to light > 6” in line 3.
 	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on The term “valve” in claim 26 is used by the claim to mean “passages” while the accepted meaning is “an apparatus having structure for varying the flow through a passage.” The term is indefinite because the specification does not clearly redefine the term.
	The phrase “being provided on a portion of said protective screen which is intended to face an upper portion of a window of the vehicle” in claim 26, lines 16-17 is considered to be indefinite.  What is the portion of the protective screen “intended” to face an upper portion of the window?  It is unclear who it is “intended” by, the user, inventor or some other third party.     
	The phrase “a second layer made of thermally insulative fabric designed to face a window” in claim 27, lines 6-7 is considered to be indefinite.  It is unclear is “designed” to face a window.  A window does not have any special properties requiring a particular design.  
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3, 5, 10, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McKee US Patent No. 4,867,216 in view of Yang US Patent No. 9,150,088 and Bingham US Patent No. 4,406,320.
The Mckee patent in figures 7 and 8 discloses a protective cover embodiment for a vehicle comprising: 
(claim 1) a flexible protective sheet (10) a vehicle fastener (34) , characterized in that said flexible protective sheet comprises: a first outer layer (72), resistant to heat/cold, mechanical and chemical stresses, UV ray-shielding and having fastness to light (see column 6, lines 55-65) , a second layer (14) made of thermally insulated fabric (nylon, see vp;umn3 lines 64-68), designed to face a window; an intermediate layer (74) between the first outer layer and the second layer. 

The claimed invention is distinguishable from Mckee by the recitation of the intermediate layer being made of resinated fabric and said protective screen comprises at least one self-ventilation element configured so as to allow a passage of air between said intermediate layer and outside of the protective screen, through said second layer.  The outer layer 72 is described as a breathable material, see column 6, lines 55-56. 

It is deemed to have been obvious to one of ordinary skill in the art to incorporate a self-ventilation element as taught by Yang with McKee to reduce air  build-up underneath McKee’s cover so that it so that the cover can function properly .  The air passage in Yang passes through cover from one side of the cover to the opposite of the vehicle cover.  Accordingly Yang teaches modifying McKee to allow passage of air through McKee’s first layer, second layer and intermediate layer from one side to the other side of the vehicle cover.
The Bingham patent discloses a vehicle protective screen for a windshield. The protective shield is made from a resinated (impregnated resin) fabric, see column 4, lines 18-31.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate resin as taught by Bingham to impregnate the intermediate fabric layer in McKee as modified by Yang ‘088   to achieve an intermediate layer having  a desired degree of rigidity of the protective screen.

In regard to claim 3, nylon as used in McKee, see column 2, lines 33-35, has some chemical resistance to dipping in acetone and hydrocarbons and has a mechanical strength.

In regard to claim 5, nylon is used in McKee, see column 2, lines 33-35, nylon is inherently resistant to heat/cold temperatures in the range of -30°- 70°C. With respect to the fastness to light limitation, nylon has some resistance to light. 

In regard to claim 10, McKee discloses magnets at 34.

In regard to claim 18, Yang ‘088  discloses a plurality of openings, see figure 4.

In regard to claim 21 the Yang ‘088 discloses a cover 220 above the vent openings to prevent snow, rain and debris blocking/entering the vent openings, see column 6 lines 18-26 in Yang ‘088.


s 8, 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McKee US Patent No. 4,867,216 in view of Yang US Patent No. 9,150,088 and Bingham US Patent No. 4,406,320 as applied to claim 1 above, and further in view of Song US Patent No. 8,757,240.
McKee, Bingham and Yang ‘088 discloses the claim limitations as applied above.
	The claimed invention is distinguishable from Mckee as modified by Yang by the recitation of the intermediate layer being made from polyester.  In Mckee the intermediate layer is disclosed as cotton for its insulate flexible properties.
	Song discloses a sunshade cover for a vehicle being made from an insulative and waterproof polyester, see column 3, lines 15-21.  
 	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute polyester material as taught by Song for the intermediate layer material in McKee as modified by Yang as polyester has better waterproof characteristics.
In regard to claim 9, Song is silent on the properties of the polyester, Song does not disclose the weight of the polyester material being from 120 to 800 g/m2.   The weight and size of an element are matters of engineering design choice.  The claimed weight/size of the polyester must cause the polyester layer to perform differently to be patentable.  See  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),


10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McKee US Patent No. 4,867,216 in view of Yang US Patent No. 9,150,088, Bingham US Patent No. 4,406,320 and Yang US Patent No. 7,044,532.
McKee, Bingham and Yang ‘088 discloses the claim limitations as applied to claim 1 above.

Yang ‘532 in figure 9 discloses an element for venting air from behind a vehicle cover. The venting element includes passages having a check valve therein, see column 2, lines 14-32.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a check valve vent as taught by Yang “532 in Lee as modified by Bingham and Yang ‘088 to limit ambient rain water from penetrating beneath the cover while allowing air and water vapor to escae from underneath the cover.
11.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McKee US Patent No. 4,867,216 in view of Yang US Patent No. 9,150,088 and Bingham US Patent No. 4,406,320..
The Mckee patent in figures 7 and 8 discloses a protective cover embodiment for a vehicle comprising:
(claim 27) a flexible protective sheet (10) including a vehicle fastener (24), wherein said flexible protective sheet comprises: a first outer layer (72), resistant to heat/cold, mechanical and chemical stresses, UV ray-shielding and having fastness to light (see column 6, lines 55-65), a second layer made of thermally insulative fabric(14is described as being made of nylon, see column 3 lines 64-70, nylon is generally considered an insulative material) , designed to face a window; an intermediate layer(74)  between the first outer layer and the second layer, 


The claimed invention is distinguishable from Mckee by the recitation of the intermediate layer being made of resinated fabric and said protective screen comprises at least one self-ventilation element configured so as to allow a passage of air between said intermediate layer and outside of the protective screen, through said second layer;  at least one series of through openings of micro holes provided for air circulation which cross the first layer, the intermediate layer and the second layer; 

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a series of micro through holes as taught by Yang ‘088 to vent McKee’s windshield cover to remove moisture and heat trapped beneath the vehicle cover.
The Bingham patent discloses a vehicle protective screen for a windshield. The protective shield is made from a resinated (impregnated resin) fabric, see column 4, lines 18-31.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate resin as taught by Bingham to impregnate the intermediate fabric layer in McKee as modified by Yang ‘088   to achieve an intermediate layer having  a desired degree of rigidity of the protective screen.
Double Patenting
12.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Allowable Subject Matter
14.	Claims 30 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	Claims 4, 7, 16 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
16	Claims 28, 29, 31, 33 and 35-39 are allowed.


Response to Arguments
17.	Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive.
The applicant’s arguments with respect to the rejection of claim 3 being indefinite under 35 USC 112 (b) have been considered but are not persuasive.  The applicant argues that the ISO 1421 is a well-known test method acknowledged and understood by an artisan of ordinary skill 
Applicant’s argument that Lee’s intermediate layer is configured to have a polyester film for keeping air inside the vehicle cover to provide a fluffy feel for thermal purposes, paragraph #23 in Lee,  and thus teaches away from adding a self-ventilation element onto Lee’s protective cover for venting air is persuasive.
	With regard to Applicant’s arguments that Mckee discloses drainage ports extend through only the outer layer not the second layer or intermediate layer, the 35 USC 102 rejection of claim 1 as being anticipated by McKee is overcome by the newly added limitations to claim 1.  However a new grounds of rejection under 35 USC 103 of claim 1 as being unpatentable over McKee in view of Yang ‘088 and Bingham is set forth above.   

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612